United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 97-2731
                                     ___________

United States of America,              *
                                       *
              Appellee,                *
                                       * Appeal from the United States
       v.                              * District Court for the District of
                                       * Minnesota.
Christopher Dean Williams, also known *
as Scat, also known as Anthony Phillip *      [UNPUBLISHED]
Hollis, also known as Rodney Flowers, *
                                       *
              Appellant.               *
                                  ___________

                              Submitted: October 18, 1999

                                   Filed: October 22, 1999
                                    ___________

Before BOWMAN, BEAM, and MURPHY, Circuit Judges.
                          ___________

PER CURIUM.

       Christopher Williams was tried by jury in the district court1 and convicted of one
count of conspiracy to distribute and possess with intent to distribute cocaine and crack
cocaine and one count of using a telephone in connection with a drug offense in
violation of 21 U.S.C. § 843(b). On appeal, Williams argues that (1) two witnesses,

      1
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota.
James Horton and Tonya Frost, were given something of value in exchange for their
testimony in violation of 18 U.S.C. § 201(c)(2) and therefore their testimony should be
excluded, (2) the district court gave inadequate jury instructions on the credibility of
witnesses testifying in order to receive reduced sentences, (3) Williams's trial should
have been severed from that of his co-defendants, (4) the district court erred in
admitting the crack cocaine found in a hotel room shared by Williams and two others
because the foundation was insufficient, and (5) the evidence as a whole was
insufficient.

       We consistently have held that the government does not violate section 201(c)(2)
by putting on the testimony of witnesses who have received leniency in return for their
testimony. See United States v. Albanese, No. 99-1078, slip op. at 8-10 (8th Cir. Oct.
5, 1999). Therefore, the district court was correct in admitting the testimony of Horton
and Frost at Williams's trial.

        Having carefully reviewed the record, we conclude that the district court
properly instructed the jury on the credibility of the witnesses, denied the severance of
the trials, found a proper foundation to admit the cocaine from the hotel room, and had
sufficient evidence to support the conviction. Accordingly, the conviction is affirmed.
See 8th Cir. R. 47B.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-